DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112b


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding Claim 3:
Claim 3 recites the limitation "the linear movement segment” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim 1 which claim 3 depends on does not define “the linear movement segment”. Please clarify. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arward et al. (GB2493446 A).

Regarding claim 1:
Arward et al. disclose an exit assist method executed using an exit assist controller configured to control a subject vehicle to move from an exit start position to a target exit position (control vehicle to move out from one position to another, [Abstract, Fig 3]) along an exit route, determining whether or not an adjacent parked vehicle is present in an adjacent parking space to the exit start position (sensor 25 and 27 determine whether or not an adjacent object is registered, [Pg14, line 5-17]);
when the adjacent parked vehicle is present, generating the exit route (when vehicle 7 and 9 are registered, generating exit in straight line, [Pg. 15 line 15-22]).
Arward et al. does not explicitly teach that the exit route does not include the adjacent parking space; and when no adjacent parked vehicle is present, generating the exit route that includes the adjacent parking space.

However Arward et al. do teach the exit assist method comprising: 
when the adjacent parked vehicle is present, generating the exit route that first detects the end of the vehicle and a predetermined safety spacing (Pg. 15, lines 15-22), and proceeds to perform exiting that does not include the space occupied by the adjacent object.  When the adjacent object is shorter, and the end of the vehicle is a great distance away, performing exiting procedure that starts an earlier turning and uses part of the parking space when turning. (Pg. 19, lines 12-30, figures 3 and 4).

    PNG
    media_image1.png
    321
    362
    media_image1.png
    Greyscale

FIG 2 shows parking out that doesn’t include adjacent parking space.

           
    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

FIG 3 shows parking out that includes adjacent parking space.
The reference teaches a short vehicle within an adjacent but does not explicitly teach no car in a parking space.  Note that the short vehicle reads is considered equivalent to no adjacent parked 

It would have been obvious to perform an exit procedure with no adjacent car in the adjacent parking space, using the exit procedure set forth in Arward et al., as demonstrated in the short vehicle embodiment, and to use the parking space when no adjacent car is within the adjacent parking space, as the exiting turning angle of the exiting vehicle becomes smaller, allowing the prevention of exiting into a lane of oncoming traffic.  This exiting procedure would avoid heading into oncoming traffic and yields a greater degree of safety.

Regarding claim 2:
Arward et al. further disclose the exit assist method according to claim 1, wherein the exit route when the adjacent parked vehicle is present includes a linear movement segment for linearly moving from the exit start position and a turning segment for turning from an end point of the linear movement segment so as not to interfere with the adjacent parked vehicle (when adjacent object is present, the method includes the vehicle to straight backup and then proceed with a curve direction maneuver in a manner to successfully pass without been in contact with the obstacle, [pp3 line 24-32]), and a distance of the linear movement segment is set in accordance with a distance between the adjacent parked vehicle and the subject vehicle (a lateral boundary line 15.1 is set between the adjacent motor vehicle 7 and the motor vehicle 1 [pp13 line 30-33] and [Fig 2]).


Regarding claim 3:
Arward et al. don’t explicitly teach the exit assist method according to claim 1, wherein when no adjacent parked vehicle is present, the distance of the linear movement segment is set to zero.

Arward et al. teach the exit assist method according to claim 1, wherein when short object 37 is registered, the vehicle curve immediately after the start of the maneuver for driving out of the parking space, [pp18 line 27-29]).
The reference teaches the vehicle curve immediately after the start of the maneuver for driving but does not explicitly teach the distance of the linear movement segment is set to zero. Note that curving or turning immediately after the start of the maneuver for driving is considered equivalent to the straight movement distance is set to zero before when curving or turning right after start the vehicle, there is no straight movement, meaning that distance is set to zero. See page 18, lines 26-30.
It would have been obvious to perform an exit procedure that when no adjacent parked vehicle is present, the distance of the linear movement segment is set to zero, using the exit procedure set forth in Arward et al., as demonstrated in the short vehicle embodiment, and to curve immediately after the start of the maneuver for driving out of the parking space, allowing the vehicle to use part of the adjacent parking space and avoid heading into oncoming traffic and yields a greater degree of safety.

Regarding claim 4:
Arward et al. remains as applied to claim1. 


However Arward et al. teach driving the vehicle out of the traverse parking space into the oncoming traffic and orienting the vehicle in the desired direction of travel, [Pg. 7 line 7-15].
The reference teaches driving into the oncoming traffic and orienting the vehicle in the desired direction of travel but does not explicitly teach a traffic direction of vehicles in a driveway. Note that a traffic direction of vehicles in a driveway is considered equivalent to driving into the oncoming traffic and orienting the vehicle in the desired direction of travel because both are entering a traffic direction when coming out the parking space. See page 4, line 18 to page 5, line 15. 
It would have been obvious to perform an exit procedure where the target exit position is set in accordance a traffic direction of vehicles in a driveway on which the target exit position is set, using the exit procedure set forth in Arward et al., as demonstrated in the longer vehicle embodiment, and to consider an oncoming traffic when exiting the parking space, allowing the vehicle to exit safely and avoid heading into oncoming traffic.

Regarding claim 6:
Arward et al. teach the exit assist method according to claims 1, comprising setting the target exit position in accordance with a predetermined automatic setting condition (the vehicle is set to exit 

Regarding claim 8:
Arward et al. disclose an exit assist method executed using an exit assist controller configured to control a subject vehicle to move from an exit start position to a target exit position (control vehicle to move out from one position to another, [Abstract, Fig 3]) along an exit route, determining whether or not an adjacent parked vehicle is present in an adjacent parking space to the exit start position (sensor 25 and 27 determine whether or not an adjacent object is registered, [Pg14, line 5-17]);
when the adjacent parked vehicle is present, generating the exit route (when vehicle 7 and 9 are registered, generating exit in straight line, [Pp 15 line 15-22]).
Arward et al. does not explicitly teach that the exit route does not include the adjacent parking space; and when no adjacent parked vehicle is present, generating the exit route that includes the adjacent parking space.

However Arward et al. do teach the exit assist method comprising: 
when the adjacent parked vehicle is present, generating the exit route that first detects the end of the vehicle and a predetermined safety spacing (Pg. 15, lines 15-22), and proceeds to perform exiting that does not include the space occupied by the adjacent object.  When the adjacent object is shorter, and the end of the vehicle is a great distance away, performing exiting 
The reference teaches a short vehicle within an adjacent but does not explicitly teach no car in a parking space.  Note that the short vehicle reads is considered equivalent to no adjacent parked vehicle since the reference teaches the exit procedure begins because there is no detection of an extensive object in the adjacent parking space. See page 18, lines 20-35.
It would have been obvious to perform an exit procedure with no adjacent car in the adjacent parking space, using the exit procedure set forth in Arward et al., as demonstrated in the short vehicle embodiment, and to use the parking space when no adjacent car is within the adjacent parking space, as the exiting turning angle of the exiting vehicle becomes smaller, allowing the prevention of exiting into a lane of oncoming traffic.  This exiting procedure would avoid heading into oncoming traffic and yields a greater degree of safety.


Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arward et al. (GB2493446 A) in view of Yoshioka et al. (JP2013177128A).
	
Regarding claim 5: 
Arward et al. teach all the limitations except the exit assist method according to claim 1, comprising receiving a command of an operator designating the target exit position and setting the target exit position in accordance with the received command.

In the same field of the endeavor, Yoshioka et al. teach a parking assistant comprising receiving a command of an operator designating the target exit position and setting the target exit position 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the driver assistance device of Arward et al. in view of Yoshioka et al. to receiving a command of an operator designating the target exit position and setting the target exit position in accordance with the received command. 
One of ordinary skills should have recognized that doing so, vehicle can have access to the remote control operation from an operator U and execute the exit operation [0044, Yoshioka et al].
	
Regarding claim 7:
Arward et al. as modified remain as applied above. 
Arward et al. as modified teach all the limitations except the exit assist method according to claim 6 wherein the predetermined automatic setting condition is a condition that is set in accordance with a position of an operator performing remote control of the subject vehicle.

In the same field of the endeavor, Yoshioka et al. further teach the assistance method wherein the predetermined automatic setting condition is a condition that is set in accordance with a position of an operator performing remote control of the subject vehicle (the operation of the vehicle remote control shows the operation when an operator is located on the right side of a vehicle, [0035] and [0052]).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the driver assistance device of Arward et al. as modified in 
One of ordinary skills should have recognized that doing so, the vehicle can situate where the user is located [0046, Yoshioka et al.].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130268144 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663